In a disciplinary proceeding referred to an official referee for report with his recommendations, motion to confirm such report granted except as to the recommendation as to the suspension of respondent for one year; and respondent suspended from the practice of the law for a period of three years. The evidence demonstrated, inter alia, and the referee found (1) that in some instances the respondent, through others, *827solicited negligence cases in a maimer forbidden by law and by the ethics of the legal profession; (2) that likewise, unethically, he wrote a letter suggesting that he would guarantee the payment of money to a proposed witness if she would sign and verify a proposed affidavit. The referee, however, in findings, with which we also agree, disposed of other charges against the respondent favorably to him, and reported that there was no evidence that the respondent ever withheld moneys from clients. The respondent is twenty-nine years of age, was admitted to practice in 1932, is married and has an infant child. Certain methods in relation to his financial records, which were properly the subject of criticism, were voluntarily abandoned by the respondent before the investigation which preceded the institution of these proceedings. We do not agree with the learned referee in his suggestion as to the period of suspension for one year only. In view of the serious charges against respondent and at the same time considering in his favor his youth, inexperience, and other circumstances in the record favorable to him, the suspension must be increased to three years. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.